Order entered October 6, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00687-CV

                            MICHAEL R. REDLICH, Appellant

                                               V.

                                  BRENDA MIZE, Appellee

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                           Trial Court Cause No. 2016-1-038CV

                                           ORDER
       We GRANT appellant’s October 4, 2016 third motion for continuance to file his brief.

We ORDER appellant to file his brief within FIFTEEN DAYS from the date of this order. No

further extensions will be granted absent extenuating circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE